United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Joyce Fuller, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1027
Issued: December 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 9, 2009 appellant filed an appeal of a February 13, 2009 nonmerit decision of
the Office of Workers’ Compensation Programs finding his request for reconsideration was
untimely and failed to show clear evidence of error. Pursuant to 20 C.F.R. § 501.3, the Board’s
jurisdiction is limited to decisions issued within one year of the filing of the appeal. Since the
last merit decision was issued April 22, 2002, the Board does not have jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly determined that appellant’s application for
reconsideration was untimely and failed to show clear evidence of error. Appellant submitted a
lengthy, carefully detailed brief explaining the history of the case and pointing out several areas
in which he argues that the Office did not follow its own procedures.

FACTUAL HISTORY
The case has previously been before the Board. By decision dated December 21, 2005,
the Board affirmed an August 27, 2004 Office decision finding that appellant’s request for
reconsideration was untimely filed and failed to show clear evidence of error.1 In a decision
dated August 17, 2007, the Board dismissed appellant’s appeal as there was no final decision
issued within one year of the filing of the appeal.2 By decision dated June 20, 2008, the Board
affirmed an October 12, 2007 Office decision finding appellant’s application for reconsideration
was untimely and showed no clear evidence of error.3 The history of the case as contained in the
Board’s prior decisions and orders are incorporated herein by reference.
Appellant filed a claim in January 1992 for a left arm injury. He also had a claim for a
left wrist injury on March 2, 1992 and an occupational disease claim for a left wrist injury in
June 1992. These claims were combined under OWCP File No. xxxxxx559. On May 16, 2000
appellant filed a traumatic injury claim for a right shoulder injury. This claim was also
developed under OWCP File No. xxxxxx559. A statement of accepted facts dated July 8, 2004
reported the following as accepted conditions: left tenosynovitis of the hand and wrist; left
lateral epicondylitis; left shoulder adhesive caspsulitis; left brachial plexus lesions and
sprain/strain of the right shoulder; upper arm and acromioclavicular joint. Appellant received a
schedule award for a 10 percent left arm permanent impairment on July 23, 1996 and a 21
percent right arm impairment on August 16, 2005.
On August 10, 2000 appellant filed a traumatic injury claim alleging that he sustained a
right shoulder injury on August 9, 2000 when a coworker tapped on his shoulder. This claim
was developed under OWCP File No. xxxxxx381. In May 2003, the Office combined the case
files, with OWCP File No. xxxxxx559 as the master file and xxxxxx381 as the subsidiary file.
The claim for an injury on August 9, 2000 was denied by merit decisions dated November 22,
2000, May 21, 2001 and April 22, 2002.
On November 28, 2008 appellant submitted a November 19, 2008 application for
reconsideration. Appellant stated that he was requesting reconsideration of the October 12, 2007
decision. He contended that the most recent merit decision showed clear evidence of error
because the “medical evidence shows the diagnosis for the first-aid injury of August 9, 2000 and
the accepted claim of May 3, 2000 are the same.” According to appellant, the Office also erred
when it failed to return the Form CA-1 to the employing establishment. He also argued that his
requests for reconsideration were timely.
On reconsideration appellant resubmitted a September 18, 2000 report from Dr. Gary
Gartsman, an orthopedic surgeon, who noted appellant reported being struck in the shoulder at
work on August 9, 2000. He also resubmitted a January 22, 2001 report from Dr. Gartsman,
stating the rotator cuff and acromoiclavicular problems were interrelated.
1

Docket No. 04-2283 (issued December 21, 2005).

2

Docket No. 07-978 (issued August 17, 2007).

3

Docket No. 08-271 (issued June 20, 2008).

2

By decision dated February 13, 2009, the Office found appellant’s reconsideration
request was untimely and failed to show clear evidence of error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.4 The employee shall exercise this right through a request to
the district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”5
Section 8128(a) of the Act6 does not entitle a claimant to a review of an Office decision
as a matter of right.7 This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.8 The Office, through regulations,
has imposed limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a).9
As one such limitation, the Office has stated that it will not review a decision denying or
terminating a benefit unless the application for reconsideration is filed within one year of the
date of that decision.10 The Board has found that the imposition of this one-year limitation does
not constitute an abuse of the discretionary authority granted the Office under 5 U.S.C.
§ 8128(a).11
The Board has held, however, that a claimant has a right under 5 U.S.C. § 8128(a) to
secure review of an Office decision upon presentation of new evidence that the decision was
erroneous.12 In accordance with this holding, the Office has stated in its procedure manual that it
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.605 (1999).

6

5 U.S.C. § 8128(a).

7

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

8

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
9

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that the Office erroneously applied or interpreted a specific point of law; or (2) advancing a relevant
legal argument not previously considered by the Office; or (3) submitting relevant and pertinent evidence not
previously considered by the Office; see 20 C.F.R. § 10.606(b).
10

Id. at § 10.607(a).

11

See Leon D. Faidley, Jr., supra note 7.

12

Leonard E. Redway, 28 ECAB 242 (1977).

3

forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.13
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.14 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.15 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.16 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.17 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.18 The Board
makes an independent determination of whether a claimant has submitted clear evidence of error
on the part of the Office such that the Office abused its discretion in denying merit review in the
face of such evidence.19
ANALYSIS
Appellant filed an application for reconsideration dated November 19, 2008 of the
Office’s October 12, 2007 decision. However, the only decision over which the Board has
jurisdiction is the Office’s February 13, 2009 decision. The Board found appellant’s request
untimely and that it did not raise clear evidence of error by the Office. In fact, the October 12,
2007 decision of the Office found that appellant’s prior application for reconsideration was
untimely and failed to show clear evidence of error. The only appeal right to the October 12,
2007 decision was a request for review by the Board.20 Appellant exercised that right in Docket
No. 08-271 and the Board reviewed that Office decision in its June 20, 2008 decision. That
decision became final 30 days from the date of issuance.21
The last decision on the merits of appellant’s case was dated April 22, 2002 in which the
Office provided appellant his appeal rights. This application for reconsideration was not filed
until November 19, 2008, more than one year after the merit decision, and is therefore untimely.
13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (May 1996).

14

See Dean D. Beets, 43 ECAB 1153 (1992).

15

See Leona N. Travis, 43 ECAB 227 (1991).

16

See Jesus D. Sanchez, 41 ECAB 964 (1990).

17

See Leona N. Travis, supra note 15.

18

See Nelson T. Thompson, 43 ECAB 919 (1992).

19

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

20

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(d)(1) (June 2002)
(only appeal right to a decision finding a claimant’s application for reconsideration was untimely and failed to show
clear evidence of error is an appeal to the Board).
21

See Joseph A. Brown, Jr., 55 ECAB 572 (2004).

4

Since the application for reconsideration is untimely, appellant is not entitled to merit
review unless the application shows clear evidence of error by the Office. Appellant points out
in his brief alleged errors in several stages of the proceeding where proper procedures may not
have been followed by the Office, e.g., not rendering a decision within 90 days which could
jeopardize appellant’s rights and that the same claims examiner should not render a decision on a
request for reconsideration of the same issue. Even if those errors had been committed by the
Office, they are not within the jurisdiction of the Board at this time. Appellant further notes that
the medical evidence shows the same diagnosis as a prior accepted injury, but that fact alone
does not establish clear evidence of error by the Office.
The underlying issue before the Board is whether the medical evidence established that a
diagnosed condition was causally related to the August 9, 2000 employment incident when
appellant was allegedly hit on the shoulder by a coworker. The issue before the Board in this
case, however, as the request for reconsideration before the Office was untimely, is whether
appellant has established that the April 22, 2002 Office decision (the last merit decision) was in
error. This requires evidence that clearly establishes that the Office was wrong in its previous
merit decision. Submitted with appellant’s request for reconsideration was a new medical report
from Dr. Gartsman and a resubmission of a previous report from him. Neither these reports nor
any other evidence submitted with appellant’s reconsideration established that the Office’s last
merit decision was in error. Although the evidence does relate to the underlying medical
condition, that is not sufficient to meet the exacting standard necessary to establish clear
evidence of error by the Office.22 The Board finds the Office properly denied merit review in
this case.
CONCLUSION
The Board finds that the Office properly denied appellant’s application for
reconsideration as it was untimely and failed to show clear evidence of error.

22

Supra Note 16. The term “clear evidence of error” is intended to represent a difficult standard. Even evidence
such as a detailed, well-rationalized medical report which, if submitted in a timely reconsideration, would have
created a conflict in medical opinion requiring further development, is not enough to establish clear evidence of
error. Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (April 1991).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 13, 2009 is affirmed.
Issued: December 17, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

